Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/653,250 filed 03/02/2022.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 03/02/2022 was considered by the examiner.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 2 and 3 have been renumbered 15 and 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billmaier et al. (US 2008/0104058), herein Billmaier.
Consider claim 16, Billmaier clearly teaches a method comprising: 

displaying, by a computing device, a first interface in a first layout, wherein the first interface includes a first list of ranked entities that are currently live at a current time and a second list of entities that are available for viewing at any time; (Fig. 5a: Quickview 514 includes Suggested Programming module 502 including “on now” listings, Grid guide module 550, and Top On Demand module 504, [0044], [0045].)

receiving, by the computing device, an input to display a second interface, wherein the second interface displays entities in a second layout based on a time dimension; (Fig. 5a: Guide tab 516 may be selected to display personalized media content listings in a grid guide, [0047].) and 

displaying, by the computing device, at least a portion of the entities in the first list of ranked entities in the second interface, wherein the at least the portion of the entities in the first list of entities are ordered based on a priority of the first list of ranked entities, (Fig. 5a: Guide tab 516 may be selected to display personalized media content listings in a grid guide, [0047].) and wherein the second interface does not include the second list of entities. (Fig. 5a: On Demand tab 520 displays on demand content, [0047].)

Consider claim 17, Billmaier clearly teaches displaying the first interface comprises: displaying the first list of ranked entities in a first order in a first collection; and displaying the second list of entities in a second order in a second collection. (Fig. 5a: Quickview 514 includes Suggested Programming module 502 including “on now” listings, Grid guide module 550, and Top On Demand module 504, [0044], [0045].)

Consider claim 18, Billmaier clearly teaches the second interface displays the least the portion of the entities in the first list of ranked entities in slots of the second interface. (Fig. 5a: Guide tab 516 may be selected to display personalized media content listings in a grid guide, [0047].)

Consider claim 19, Billmaier clearly teaches the first list of ranked entities and the second list of entities are selectable for playback in the first interface, (Fig. 5a: Quickview 514 includes Suggested Programming module 502 including “on now” listings, Grid guide module 550, and Top On Demand module 504, [0044], [0045].) and the at least a portion of the entities in the first list of ranked entities are selectable for playback in the second interface, (Fig. 5a: Guide tab 516 may be selected to display personalized media content listings in a grid guide, [0047].) and entities in the first list of ranked entities are not selectable for playback in the second interface. (Fig. 5a: On Demand tab 520 displays on demand content, [0047].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. (US 2010/0306802), herein Pai, in view of Opaluch (US 2008/0148317).
Consider claim 1, Pai clearly teaches a method comprising: 

outputting, by the computing device, information to display at least a portion of the first ordering of entities in slots of the electronic programming guide; (Fig. 2: The first set of schedule items 31 is displayed by electronic device 51, [0024], [0025].)

determining, by the computing device, a refresh of the electronic programming guide should be performed; when it is determined that the refresh should be performed, (When the timer expires the displayed schedule items are refreshed, [0021], [0022].) 

outputting, by the computing device, information to display at least a portion of the second ordering of entities in slots of the electronic programming guide to update the electronic programming guide for the refresh. (Fig. 2: After the timer expires the second set of schedule items 33 is displayed, [0024], [0025].)

However, Pai does not explicitly teach using, by a computing device, a first list of ranked entities to determine a first ordering of entities in slots of an electronic programming guide; if a second list of ranked entities is available: using, by the computing device, the second list of ranked entities to determine a second ordering of entities in slots of an electronic programming guide.

In an analogous art, Opaluch, which discloses a system for video distribution, clearly teaches using, by a computing device, a first list of ranked entities to determine a first ordering of entities in slots of an electronic programming guide; (Preferred channel listings are displayed in a hierarchical arrangement, [0042].) if a second list of ranked entities is available: using, by the computing device, the second list of ranked entities to determine a second ordering of entities in slots of an electronic programming guide. (A new viewer profile is selected based on the current time and the order of the listings is adjusted, [0044].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Pai by using, by a computing device, a first list of ranked entities to determine a first ordering of entities in slots of an electronic programming guide; if a second list of ranked entities is available: using, by the computing device, the second list of ranked entities to determine a second ordering of entities in slots of an electronic programming guide, as taught by Opaluch, for the benefit of providing more accurate rankings of the schedule items.

Consider claim 2, Pai combined with Opaluch clearly teaches determining the refresh of the electronic programming guide comprises: monitoring a refresh status of the electronic programming guide that indicates when the refresh should be performed. (Timer, [0022] Pai)

Consider claim 3, Pai combined with Opaluch clearly teaches determining the refresh of the electronic programming guide comprises: monitoring a refresh rate for the electronic programming guide; and determining the refresh of the electronic programming guide at a time interval for the refresh rate. (Timer, [0022] Pai)

Consider claim 4, Pai combined with Opaluch clearly teaches determining the refresh of the electronic programming guide comprises: determining the refresh when the second list of ranked entities is received. (Based on current time the new viewer profile will be used to reorder the listing, [0044] Opaluch.)

Consider claim 5, Pai combined with Opaluch clearly teaches determining the refresh of the electronic programming guide comprises: waiting for an amount of time from a last refresh to perform the refresh of the electronic programming guide. (Timer, [0022] Pai)

Consider claim 6, Pai combined with Opaluch clearly teaches when it is determined that the refresh should be performed, if the second list of ranked entities is not available, removing entities in the first list of ranked entities that are out of date for a current time. (Program A1 is removed from the second set 33, [0024] Pai.)

Consider claim 7, Pai combined with Opaluch clearly teaches an entity in the first list of ranked entities is out of date for the current time when the entity has ended before the current time. ([0024] Pai)

Consider claim 8, Pai combined with Opaluch clearly teaches outputting information to display the at least the portion of the first ordering of entities without the removed entities in slots of the electronic programming guide. (Program A1 is removed from the second set 33, [0024] Pai.)

Consider claim 9, Pai combined with Opaluch clearly teaches outputting information to display the at least the portion of the second ordering of entities in slots of the electronic programming guide comprises: transitioning entities displayed in the first ordering of entities to the second ordering of entities in the slots of the electronic programming guide. ([0024] Pai)

Consider claim 10, Pai combined with Opaluch clearly teaches the refresh of the electronic programming guide is determined when the second list of ranked entities is received (A new viewer profile is selected based on the current time and the order of the listings is adjusted, [0044] Opaluch.) and when a time is reached. (When the timer expires the displayed schedule items are refreshed, [0021], [0022] Pai.)

Consider claim 13, Pai combined with Opaluch clearly teaches the first list of ranked entities and the second list of ranked entities include the same entities, and the second ordering of entities in slots removes entities in the second list of ranked entities that are out of date for a current time. (Program A1 is removed from the second set 33, [0024] Pai.)

Consider claim 14, Pai combined with Opaluch clearly teaches the first list of ranked entities is ranked based on personalized information for a user account, and the second list of ranked entities is ranked based on personalized information for the user account. (Dual profile 306, [0030] Opaluch)

Consider claim 15, Pai clearly teaches a non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be operable for: 

outputting information to display at least a portion of the first ordering of entities in slots of the electronic programming guide; (Fig. 2: The first set of schedule items 31 is displayed by electronic device 51, [0024], [0025].)

determining a refresh of the electronic programming guide should be performed; when it is determined that the refresh should be performed, (When the timer expires the displayed schedule items are refreshed, [0021], [0022].) 

outputting information to display at least a portion of the second ordering of entities in slots of the electronic programming guide to update the electronic programming guide for the refresh. (Fig. 2: After the timer expires the second set of schedule items 33 is displayed, [0024], [0025].)
However, Pai does not explicitly teach using a first list of ranked entities to determine a first ordering of entities in slots of an electronic programming guide; if a second list of ranked entities is available: using the second list of ranked entities to determine a second ordering of entities in slots of an electronic programming guide. 

In an analogous art, Opaluch, which discloses a system for video distribution, clearly teaches using a first list of ranked entities to determine a first ordering of entities in slots of an electronic programming guide; (Preferred channel listings are displayed in a hierarchical arrangement, [0042].) if a second list of ranked entities is available: using the second list of ranked entities to determine a second ordering of entities in slots of an electronic programming guide. (A new viewer profile is selected based on the current time and the order of the listings is adjusted, [0044].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Pai by using a first list of ranked entities to determine a first ordering of entities in slots of an electronic programming guide; if a second list of ranked entities is available: using the second list of ranked entities to determine a second ordering of entities in slots of an electronic programming guide, as taught by Opaluch, for the benefit of providing more accurate rankings of the schedule items.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. (US 2010/0306802) in view of Opaluch (US 2008/0148317) in view of Billmaier et al. (US 2008/0104058).
Consider claim 11, Pai combined with Opaluch clearly teaches the first list of ranked entities and the second list of ranked entities are determined.

However, Pai combined with Opaluch does not explicitly teach an interface other than the electronic programming guide, and the interface displays entities not included on the electronic programming guide.

In an analogous art, Billmaier, which discloses a system for video distribution, clearly teaches an interface other than the electronic programming guide, and the interface displays entities not included on the electronic programming guide. (Fig. 5a, [0044]-[0046])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Pai combined with Opaluch by an interface other than the electronic programming guide, and the interface displays entities not included on the electronic programming guide, as taught by Billmaier, for the benefit of displaying content from various sources which may be of interest to the viewer.
	
Consider claim 12, Pai combined with Opaluch and Billmaier clearly teaches the interface displays entities that are available for viewing at any time. (Top On Demand module 504, [0045] Billmaier)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Billmaier et al. (US 2008/0104058) in view of Pai et al. (US 2010/0306802).
Consider claim 20, Billmaier clearly teaches displaying the at least the portion of the entities in the second interface.

However, Billmaier does not explicitly teach removing an entity from the first list of ranked entities to generate the at least the portion of the list of ranked entities.

In an analogous art, Pai, which discloses a system for video distribution, clearly teaches removing an entity from the first list of ranked entities to generate the at least the portion of the list of ranked entities. (Program A1 is removed from the second set 33, [0024] Pai.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Billmaier by removing an entity from the first list of ranked entities to generate the at least the portion of the list of ranked entities, as taught by Pai, for the benefit of displaying only currently available content items.
	
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425